               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 17-CR-167-2-JPS
v.

DERRICK L. HARRIS,
                                                                  ORDER
                     Defendant.


       On May 22, 2018, the grand jury returned a superseding indictment

against Defendant, charging him with two counts of violating 18 U.S.C. §§

1513(b)(2) and 924(c)(1)(A)(iii). (Docket #123). On January 22, 2019, the

parties filed a plea agreement indicating that Defendant has agreed to plead

guilty to Count One of the superseding indictment, the remaining count to

be dismissed at sentencing. (Docket #191).

       The parties appeared before Magistrate Judge Nancy Joseph on

February 12, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #193). Defendant entered a plea of guilty as

to Count One of the superseding indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Joseph determined that the guilty plea

was knowing and voluntary, and that the offense charged was supported

by an independent factual basis containing each of the essential elements of

the offense. (Docket #194 at 1).

       On February 13, 2019, Magistrate Joseph filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;
and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. at 2. To date, no party has filed such an objection.1 The

Court has considered Magistrate Joseph’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #194) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




       1On February 20, 2019, the parties filed an amendment to the plea
agreement to reflect forfeiture language that was in the superseding indictment,
but mistakenly omitted from the plea agreement. (Docket #196). The Court accepts
this amendment.


                                  Page 2 of 2
